Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 was filed after the mailing date of the Issue Notification on 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney Chad A. Pahnke on October 1, 2020.
The application has been amended as follows: 
The double patenting rejection has been withdrawn due to substantial amendments to the independent claim 1.
On line 13 of claim 1
On line 15 of claim 1, “at least a wire feed speed” will read --at least the wire feed speed--.
On line 4 of claim 9, “change a wire feed speed” will read --change the wire feed speed--.
On lines 10-11 of claim 12, “the power source based on at least at least a power source weld voltage” will read --the power source based on at least the power source weld voltage--.
On lines 12-13 of claim 12, “controlling, via the control circuit, a wire feeder based on at least at least a wire feed speed of the plurality of welding parameters.” will read --controlling, via the control circuit, a wire feeder based on at least the wire feed speed of the plurality of welding parameters.--.
On line 3 of claim 16, “changing a wire feed speed” will read --changing the wire feed speed--.
On lines 1-4 of claim 22, “wherein the control circuitry is configured to determine a process type based on the control knob, wherein the control circuitry determines the plurality of welding parameters based further on the process type specified by the control knob.” will read --wherein the control circuitry is configured to determine a process type based on a second user input, wherein the control circuitry determines the plurality of welding parameters based further on the process type specified by the second user input.--.
On line 2 of claim 23, “predetermined thicknesses comprise discrete’’ will read --predetermined material thicknesses comprise discrete--.

Reasons for Allowance
Claims 3, 7, 10, 13-14, and 18 are cancelled.
Claims 1-2, 4-6, 8-9, 11-12, 15-17, and 19-23 are allowed.
Applicant’s amendments to the independent claims 1 and 12 to include “determine a plurality of welding parameters for a user-specified welding process based on the first user input and based on a user-specified wire diameter, a user-specified gas type, and a user-specified wire type, wherein the control circuitry is
configured to determine the plurality of welding parameters by determining at least a
wire feed speed and a power source weld voltage by accessing a look up table based on the material thickness and the wire diameter” have overcome the prior art of record and new search. Also, applicant’s amendments to the independent claim 19 to include “a user interface on an exterior of the power source, the user interface comprising only a single parameter adjustment control knob configured to receive a first user input specifying one of a plurality of discrete predetermined thicknesses of a material to be welded” have overcome the prior art of record and new search. The combination of Wittmann et al in view of Gilliland is not sufficient to render the claims prima facie obvious. Examiner can find no motivation to modify Wittmann to obtain the claimed invention. Furthermore, to modify Wittmann to obtain the claimed invention would require impermissible hindsight. Therefore, the following is an examiner’s statement of reasons for allowance: allowance of Claims 1-2, 4-6, 8-9, 11-12, 15-17, and 19-23 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761